          Case 1:20-cv-03848-MKV Document 54 Filed 12/02/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 12/2/2020
 ISAEL ROBLES NAVA, individually and on behalf of others
 similarly situated,

                            Plaintiff,
                                                                         1:20-cv-03848-MKV
                             -against-
                                                                                ORDER
 OPAI THAI INC. d/b/a OPAI THAI, OPAI INC. d/b/a OPAI
 THAI, YAN BING CHEN, TINA DOE, and NOE
 CARRETERO,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On December 1, 2020, the Court issued a Scheduling Order adjourning the Default

Judgment Hearing to January 12, 2021, and adding to the agenda Defendant Yan Bing Chen’s filing

of the Notice of Voluntary Dismissal and the subsequent correspondence from the parties.

       IT IS HEREBY ORDERED that on or before December 4, 2020, Defendant Yan Bing Chen

shall file an affidavit detailing the circumstances of the transaction described in the letter filed by

her attorney, Ren Rong Pan, dated November 23, 2020 [see ECF No. 52].

       IT IS FURTHER ORDERED that on or before December 9, 2020, counsel for Plaintiff,

Michael Faillace & Associates, P.C., shall file a response to the letters from Defendant’s counsel

dated November 19, 2020 [ECF No. 51], and November 23, 2020 [ECF No. 52], and the

forthcoming affidavit of Defendant Yan Bing Chen. The response shall detail the involvement of

each attorney in this matter, including the role played by Michael Faillace, Esq.



SO ORDERED.
                                                       _________________________________
Date: December 2, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
